DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Claim Objections:  Objections to claims 6, 7, 10, 11, 17 and 18 have been withdrawn in view of amendments to claims. 

Applicant’s arguments, see remarks and amendments, filed  on 6/30/2022, with respect to claims 1-20  have been fully considered  but they are not persuasive.

 Claim rejections 35 USC § 103:  Referring to the claims 1, and 16 applicant argues that both the references failed to teach or suggest a wave form generator configured as claimed. (see applicants arguments in remarks pages 5 and 6)  Examiner respectfully disagrees with applicant’s arguments.   Siddiqui does teaches an ac power supply which can produces various frequencies ranges (See Fig 1 7,A, B  and also in paragraphs [0091] and also it was indicated if necessary an power amplifier can be introduced.  Also in paragraph [0095] it was clearly mentioned RF fields creates waves at antennas. Hence, it is an implicit teaching.  Therefore, it would be obvious to an ordinary skill in the art to use an waveform generator to create a RF waveform with multiple frequencies.  Hence, applicant’s arguments with respect to waveform generator are not persuasive.  Examiner has updated the same explanation in to the current rejection also to introduce more clarity to applicant.

In response to applicant's argument that  examiner failed to show waveform generator in primary reference (See remarks page 6 first paragraph), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Primary reference by Siddiqui suggests using an amplifier for generating waveforms of desired frequency (paragraph [0091] is enough for an ordinary skill in the art to pickup and use RF waves of particular frequency or multiple frequencies.   Hence, applicant’s arguments are not persuasive. 

Also further applicants arguments do not reflect in the claimed language (See page 6 of remarks and paragraphs 3 onwards).  Also, examiner has referred to several other references of literature (US4494043, US6293090, US20160207642, 20150020502, US20080093506, US20020168049.)  Applicant has not mentioned any of them.  Moreover, the claim requirement is an antenna configured to propagate  radio frequency power within the chamber and a waveform generator coupled to the antenna  to generator an RF wave form for the RF power.  Siddiqui does suggests a frequency amplifier introduction to create desired frequencies and antenna to propagate the RF waves. (See paragraph [0091] to [0096] which completely describes the nature of operation).  Hence, examiner has reasonably suggested all the components and an ordinary skill in the art can easily pick from these references and teach an ECR thruster with a waveform generator.  Hence, applicants arguments are not persuasive. 

Since the independent claims 1, 16 have been rejected using an obviousness analysis  the dependent claims are also rejected.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Siddiqui reference does teach and suggest the required limitations in an obvious matter. Also, Siddiqui reference is appropriate ECR thruster related subject matter. Hence, ordinary skill in the art can pick from it and apply to it.   Hence, applicants arguments are not persuasive with reference to a waveform generator.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20190107104 A1 by Siddiqui.

Referring to the claim 1 Siddiqui teaches electron cyclotron resonance (ECR) thruster (See Fig 1 and claim 1) comprising: magnetic field source configured to generate a magnetic field (See central B field line and paragraph [0092]);

a thruster body (Fig 1 is a block diagram) that defines a chamber (Fig 1 and 12A- C), the thruster body being disposed relative to the magnetic field source such that the magnetic field is present in the chamber and such that a magnetic nozzle is established (See Fig 1 block diagram paragraphs [0091]-[0093] and detailed diagrams in Fig 12 A to C, Paragraph [0135] teaches a thruster design and paragraph [0141] and [0142] teaches the magnetic assembly and magnetic nozzle); an antenna (See Fig 1 item 20 inductive RF antenna) configured to propagate radio frequency (RF) power within the chamber (paragraph [0091]) ;  

But Siddiqui is silent on a waveform generator coupled to the antenna to generate an RF waveform for the RF power; wherein the waveform generator is configured such that the RF waveform comprises multiple frequencies.

However, Siddiqui teaches a AC current source with VHF to HF range frequencies (See paragraphs [0046] [0074] and [0091] – [0096]).  Also in paragraph [0091]  Siddiqui suggests using an frequency amplifier.  

Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce a RF waveform pulse generator of multiple frequencies for covering the thruster to create various frequency bands from high frequency to very high frequency band ranges for electron cyclotron resonance plasma applications.

Referring to the claim 2 Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the magnetic field source comprises a plurality of permanent magnets (See paragraphs [0042] -[0044]).

9. Referring to the claim 3 Siddiqui modified reference teaches the ECR thruster of claim 2, wherein the plurality of permanent magnets are disposed forward of the chamber. (See paragraphs [0042] -[0044]).

Referring to the claim 4 Siddiqui modified reference teaches the ECR thruster of claim 2, wherein the thruster body is axially adjacent to the plurality of permanent magnets (See paragraphs [0042] -[0044]).

Referring to the claim 5 Siddiqui modified reference teaches the ECR thruster of claim 1, Siddiqui is silent on wherein the waveform generator is configured such that the RF waveform comprises two frequencies . However, Siddiqui teaches a AC wave form generator with frequencies varying between 3 MHz to 300MHz. Also in Fig 7A to Fig 8 shows the effect of RF frequencies on the thruster (See paragraphs [0130] to [0133]). Hence, it is obvious to a person with ordinary skill to introduce two frequencies with a frequency offset of the desired frequency to create a pinch effect of electron cyclotron resonance.

Referring to the claim 6 Siddiqui modified reference teaches the ECR thruster of claim 5, wherein the two frequencies are offset by about 250 MHz (See Fig 8 and paragraphs [0132] to [0133]).

Referring to the claim 7 Siddiqui modified reference teaches the ECR thruster of claim 5, Siddiqui is silent on wherein the two frequencies have a power ratio of about one. However, from Fig 7B it is within the scope of a person with ordinary skill in the art to create a frequency variation may contain the same power with FWHM values varying.

Referring to the claim 8 Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the antenna comprises an antenna element disposed in the chamber (See Fig 1 and paragraphs [0091] [0092] Fig 12A-C, [0135] and [0136]).

Referring to the claim 9 Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the waveform generator comprises a plurality of oscillators, each oscillator of the plurality of oscillators being configured to generate a waveform component at a respective frequency of the multiple frequencies. (See paragraph [0140]
where Siddiqui teaches two types of antenna coils 20a and 20b and a power control system 60 which can generate plurality of oscillations as required. Also it is within the scope of a person with ordinary skill in the art to use multiple oscillators with the control system or creating multiple outputs with frequency amplification system).

Referring to the claim 12 Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the thruster body defines a wall of the chamber. (See Fig 1 and paragraphs [0091] to [0093}).

Referring to the claim 13 Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the thruster body comprises a conductor disposed radially outward of the antenna, such that the RF power is propagated between the antenna and the conductor (See Fig 1 item 10 liner whose open end is 12 and closed end is 11 is a conductor through which electric field lines passes through paragraph [0091] to [0093]).

Referring to the claim 14 Siddiqui modified reference teaches the ECR thruster of claim 1, wherein each frequency of the multiple frequencies is configured to achieve electron heating within a respective zone of the chamber in accordance with a magnitude of the magnetic field in the zone. (See Figi2 C and paragraph [0141] and Fig 13 A-C and [0144]).

Referring to the claim 15 Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the magnetic field source configured such that the magnitude of the magnetic field varies spatially in the chamber (See Figi2 C and paragraph [0141] and Fig 13 A-C and [0144]).

Referring to the claim 16 Siddiqui Fig 1-12C teaches An electron cyclotron resonance (ECR) thruster electron cyclotron resonance (ECR) thruster (See Fig 1 and claim 1) comprising:

a magnetic field source configured to generate a magnetic field (See central B field line and paragraph [0092]);

a thruster body (Fig 1 is a block diagram) that defines a chamber (Fig 1 and 12A- C), the thruster body being disposed relative to the magnetic field source such that the magnetic field is present in the chamber and such that a magnetic nozzle is established (See Fig 1 block diagram paragraphs [0091]-[0093] and detailed diagrams in Fig 12 A to C, Paragraph [0135] teaches a thruster design and paragraph [0141] and [0142] teaches the magnetic assembly and magnetic nozzle); an antenna (See Fig 1 item 20 inductive RF antenna) configured to propagate radio frequency (RF) power within the chamber (paragraph [0091]) ; and But Siddiqui is silent on a waveform generator coupled to the antenna to generate an RF waveform for the RF power; wherein the waveform generator is configured such that the RF waveform comprises multiple frequencies and wherein the first and second frequencies are offset from one another such that multiple resonance zones are established within the chamber.

However, Siddiqui teaches a AC current source with VHF to HF range frequencies (See paragraphs [0046] [0074] and [0091]-0096]).  In paragraph [0091]  Siddiqui suggests using a RF frequency amplifier. 

Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce a RF waveform pulse generator  r to create a RF wave form with multiple frequencies for controlling the thruster to create various frequency bands from high frequency to very high frequency band ranges for electron cyclotron resonance plasma applications (See abstract).

Referring to the claim 19 Siddiqui modified reference teaches the ECR thruster of claim 16, wherein: each frequency of the multiple frequencies is configured to achieve electron heating within a respective zone of the chamber in accordance with a magnitude of the magnetic field in the zone; and the magnetic field source configured such that the magnitude of the magnetic field varies spatially in the chamber (See Fig 1 paragraph [0092] and [0095] and paragraph [0135] where Siddiqui teaches the effect of induced coupling of antennas and magnetic field heating across the chamber and plasma thruster designs).

Referring to the claim 20 Siddiqui modified reference teaches the ECR thruster of claim 16, but Siddiqui is silent on wherein the waveform generator is configured such that the RF waveform further comprises a third component at a third frequency offset from the first and second frequencies. However, it is within the scope of the ordinary skill to generate a third frequency offset from the first and second frequencies for creating an electron cyclotron resonance thruster as desired (See Fig 7B and paragraph [0132] for 3 different energies).

Claims 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui reference as applied to claim 1 above, and further in view of US8736176 B2 by Pelletier et al (Pelletier).

Referring to the claim 10 Siddiqui modified reference teaches the ECR thruster of claim 1, but Siddiqui is silent on wherein the multiple frequencies fall in a range from about 1 kHz to about 2.5 GHz.

However, Pelletier teaches a device and method for producing and confining plasma in which he teaches wherein the multiple frequencies fall in a range from about 1 kHz to about 2.5 GHz (See column 11 and lines 39 to 49).

Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce multiple frequencies from Low frequency to microwave VHF in order to excite the plasma at ECR using various magnets and higher the frequency the cost of power consumption may increase and lower the frequency it reduces (See Pelletier and column 11 and lines 39 to 49).

Referring to the claim 11 Siddiqui modified reference teaches the ECR thruster of claim 1, but Siddiqui is silent on wherein the multiple frequencies fall in a range from about 800 MHz to about 2500 M Hz.

However, Pelletier teaches a device and method for producing and confining plasma in which he teaches wherein the multiple frequencies fall in a range from about 800 MHz to about 2500 MHz (See column 11 and lines 39 to 49).
Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce multiple frequencies from 800 MHz to 2500 MHz in order to excite the plasma at ECR using various magnets and the ideal range is MHz for better power consumption (See Pelletier and column 11 and lines 39 to 49).

Referring to the claim 17 Siddiqui modified reference teaches the ECR thruster of claim 16, but Siddiqui is silent on wherein the multiple frequencies fall in a range from about 1 kHz to about 2.5 GHz.

However, Pelletier teaches a device and method for producing and confining plasma in which he teaches wherein the multiple frequencies fall in a range from about 1 kHz to about 2.5 GHz (See column 11 and lines 39 to 49).

Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce multiple frequencies from Low frequency to microwave VHF in order to excite the plasma at ECR using various magnets and higher the frequency the cost of power consumption may increase and lower the frequency it reduces (See Pelletier and column 11 and lines 39 to 49).

Referring to the claim 18 Siddiqui modified reference teaches the ECR thruster of claim 16, Siddiqui is silent on wherein the first and second frequencies have a power ratio of about one. However, from Fig 7B it is within the scope of a person with ordinary skill in the art to create a frequency variation may contain the same power with FWHM values varying. (See paragraph [0140] where it is evident that a matching network can be employed to transfer maximum power which suggests that the ratio can be about one).

Conclusion

Claims 1-20 are rejected over prior art.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed  invention as well as the context of the passage as taught by the prior art or disclosed by the examiner, US4494043, US6293090, US20160207642, 20150020502, US20080093506, US20020168049.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/5/2022